Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Milo Shammas appeals the district court’s order denying his Fed. R. Civ. P. 60(b) motion for relief from a judgment awarding expenses in this trademark action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shammas v. Lee, 187 F.Supp.3d 659 (E.D. Va. 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED